Citation Nr: 1823800	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right-foot disorder.

2.  Entitlement to service connection for left-knee disorder.

3.  Entitlement to service connection for right-knee disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training for two months and twenty-seven days from March 6, 1977 and June 2, 1977 in the United States Army National Guard (West Virginia Army National Guard).  National Guard service continued to July 1985, when the Appellant was assigned to the United States Army Reserve until January 1989.  The Appellant re-enlisted in the National Guard in October 1989 and served until June 1992, when again he was assigned to the Reserve until July 1994.  The only Federal active duty for training (ACDUTRA) was the March to June 1977.  Any other activation was for State Duty only.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In his October 2017, the Appellant testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  


FINDINGS OF FACT

1.  The relevant personnel documents in the record show that the Appellant did not serve in National Guard units which were ordered into Federal service under other than the initial ACDUTRA period.

2.  The relevant personnel documents in the record show that the Appellant did not have active military service, and did not sustain a chronic injury or disability during his ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for status as a veteran have not been met.  38 U.S.C. § 101 (2012); 38 C.F.R. §§ 3.1, 3.6 (2017).

2.  The criteria for service connection for right-foot disorder have not been met.  38 U.S.C. §§ 101, 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2017).

3.  The criteria for service connection for left-knee disorder have not been met.  38 U.S.C. §§ 101, 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2017).

4.  The criteria for service connection for right-knee disorder have not been met.  38 U.S.C. §§ 101, 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2017).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 101, 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303 3.307, 3.309 (2017).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 101, 106, 1110, 1131 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.303 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify an appellant  of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of an appellant's disability when necessary.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Appellant in obtaining evidence to the extent possible, in collecting service treatment records.  However, for the reasons stated below, VA's duty will not extend to arranging examinations and obtaining opinions.  

The Appellant's Assertions

In his October 2017 Board hearing testimony, the Appellant stated that his right foot was injured in basic training for the National Guard; his right knee was injured in 1983, while still serving in the National Guard; his left knee was injured in 1986, while assigned to the Army Reserve; his tinnitus appeared in 1993, while assigned to the Army Reserve; and his hearing loss became apparent after service some time in 2012-2013.  He contends that all injuries were incurred during active duty service.  The Appellant further asserts in the statements accompanying two separate June 2014 VA Appeals Forms 9 that he has never received VA examinations and referred to three of his claimed disorders.    

Eligibility for Veterans' Benefits

The record indicates that the Appellant enlisted in the West Virginia Army National Guard and completed his basic training between March and June 1977, serving two months and 27 days in active duty for training (ACDUTRA).  In July 1985, the Appellant was discharged from the West Virginia Army National Guard and assigned to the United States Army Reserve, Components Personnel and Administration Center, until the completion of his contractual obligation in January 1989.  In January 1989, he was discharged from the United States Army Reserve.  However, in October 1989, the Appellant again enlisted in the West Virginia Army National Guard.  Once again, he was discharged from the West Virginia Army National Guard in June 1992 and assigned to the United States Army Reserve, Control Group, until completion of his contractual obligation in October 1992.  Although the Appellant has testified that his service concluded in 1992, a document from the United States Army Reserve Personnel Center indicates that the Appellant was honorably discharged from the Reserve in July 1994.  

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have been when the National Guard member was "federalized," that is to say, his or her unit was ordered into federal service under 32 U.S.C. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6 (c), (d). 

Moreover, basic eligibility for veterans' benefits is contingent on the initial determination of whether the claimant is considered a "veteran" as defined under VA law.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Service on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), without more, will not suffice to give a claimant  "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  No presumptions attach (including soundness, aggravation, or presumptive diseases) unless "veteran" status is attained and certain presumptions (aggravation and presumptive diseases) can never apply to periods of ACDUTRA and INACDUTRA.  A claimant who did not serve for any period of time on active duty must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

For a claimant who has no active duty service, to be considered a "veteran" it must be shown that he or she became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA.  38 U.S.C. § 101 (2), (22), (24); 38 C.F.R. §§ 3.1 (d), 3.6 (a), (c), (d).

The record contains the Appellant's Certificates of Release or Discharge from Active Duty (Form DD 214) for his various periods of service.  They indicate that all periods during which the Veteran served in the United States Army National Guard (West Virginia Army National Guard) were for duty for the state of West Virginia.  These periods were not "federalized, as discussed above and, consequently, the Appellant is ineligible for veterans' benefits for these periods, for the reasons stated above.

While the Appellant was administratively assigned to the United States Army Reserve from July 1985 to January 1989 and from June 1992 to July 1994, there are no notations in his Certificates of Release to indicate he had active duty service, ACDUTRA or INACDUTRA.  As stated above, "veteran" status, and therefore eligibility for veterans' benefits, without active duty service must be established by showing that a claimant became disabled during a period of ACDUTRA or during a period of INACDUTRA if disabled solely by an injury or injuries, or if the exceptions pertaining to heart and stroke disorders, stated above, apply.  As the record does not indicate periods of active duty, ACDUTRA or INACDUTRA during the Appellant's Reserve assignments, he is not a veteran within the definition applied by VA.  Service on State Duty is not qualifying for VA benefits, as described above.

For the reasons stated and based on the relevant documents in the record, the Board finds the Appellant did not serve in National Guard units which were ordered into federal service under 32 U.S.C. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6 (c), (d) and, consequently, is not eligible for veterans' benefits.   The Board further finds the Appellant is not a "veteran" within the meaning of 38 U.S.C. § 101 (2), (22), (24) and 38 C.F.R. §§ 3.1 (d), 3.6 (a), (c), (d) and, once again, is not eligible for veterans' benefits.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claims, the doctrine is not applicable and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for right-foot disorder is denied.

Entitlement to service connection for left-knee disorder is denied.

Entitlement to service connection for right-knee disorder is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


